Citation Nr: 0024026	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for impotency.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a laminectomy and subdural hematoma at L3-L5. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 1945 
and from September 1950 to October 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and September 1997 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the March 1996 rating decision, the RO denied compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a back disorder, depression, stress, and impotency.  
At an October 1996 hearing, the veteran indicated that he was 
withdrawing the issues of entitlement to the benefit sought 
relative to depression and stress.  See October 1996 
Transcript.  This withdrawal was reduced to writing, and the 
veteran's claims of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for depression and stress are no longer before the 
Board for appellate review.  See 38 C.F.R. § 20.204 (1999).  

The Board also observes that in his April 1996 notice of 
disagreement, the veteran argued that his back disorder, for 
which he sought compensation benefits under 38 U.S.C.A. 
§ 1151, included degenerative disc disease.  The issue of 
whether compensation benefits should be granted for 
degenerative disc disease has not been adjudicated by the RO.  
Accordingly, this matter is referred to the RO for 
appropriate action.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  



The Board observes that during the course of a March 1999 
personal hearing, the veteran testified as to facts and 
circumstances that would indicate possible entitlement to 
non-service-connected pension benefits.  This matter is 
therefore referred to the RO for appropriate action.  
 

FINDING OF FACT

The veteran's impotency is related to VA treatment in October 
1993.


CONCLUSION OF LAW

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for impotency 
is granted.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that as a result of an October 1993 VA 
surgery, he became sexually impotent.  He premises his 
entitlement to compensation upon the provisions of 
38 U.S.C.A. § 1151, providing in part that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service-connected.  See also 38 C.F.R. § 
3.358 (1995).

The veteran also argues that the assigned disability ratings 
for the residuals of a laminectomy and removal of a subdural 
hematoma, (i.e., the October 1993 VA surgical procedures) for 
which he has been granted compensation benefits under 
38 U.S.C.A. § 1151, do not adequately reflect the severity of 
the disorders.     

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).

With this requirement of law in mind, and in light of the 
veteran's contentions, a factual review of evidence of record 
as found in the veteran's claims folder would be helpful to 
an understanding of the Board's decision.  The Board will 
then review the relevant law and regulations, and then 
proceed to its discussion of the dispositions of the claim.  

By this decision, the Board is granting the benefit sought 
with regard to impotence, and remanding the increased rating 
claim.  Because the evidence as to both of the claims is 
essentially the same and was developed contemporaneously, the 
Board will review the factual background of these claims in a 
single section.  


Factual Background

The veteran's claim arose by statement received in September 
1995.  

The record reflects that on October 6, 1993, the veteran 
underwent a right inguinal hernia repair with an excision of 
a lipoma.  Approximately two weeks later, the veteran was 
admitted to the VA Medical Center (VAMC) in Long Beach, 
California, after complaining of lower back pain.  An October 
12, 1993 radiographic examination found the veteran to have 
degenerative disc disease at L4-L5 and L5-S1; osteophytic 
spurs involving most of the lumbar vertebral bodies, and a 
"pseudoarthrosis of L5 at S1 on the left."  

On October 14, 1993, the veteran underwent magnetic resonance 
imaging testing of his lumbar spine.  He was noted to have a 
subdural hematoma that was predominantly at the L3, L3-4, L5-
S1 and at the lower sacral levels; and disc protrusion at the 
L4-5 level.  

On October 15, 1993, the veteran underwent a laminectomy of 
the L3-5 and a removal of a subdural hematoma at the VA 
Medical Center (VAMC) in Long Beach, California.  The record 
reflects that the veteran's postoperative course was 
unremarkable other than for the presence of incisional lower 
back pain at the laminectomy site.  The veteran was noted to 
have had no neurological deficits, and he maintained good 
strength in and sensation in both lower extremities.  He was 
discharged on November 4, 1993.  

In an August 1995 VA medical treatment record, the veteran 
was noted to have reported that his back did not bother him 
if he moved carefully.  He denied having sharp pain, weakness 
or numbness.  In December 1995, it was noted that the veteran 
was complaining of "mild low back pain at times."  

At an October 1996 personal hearing, the veteran testified in 
substance that when he underwent the hernia repair or the 
laminectomy, (the veteran's testimony is unclear in this 
regard) physicians were unable to administer a general 
anesthetic because of a prior cardiac surgery.  Instead, the 
operating physicians administered a spinal anesthetic by 
needle.  He reported that following his convalescence, he 
developed back pain.  He stated that following the surgery, 
Dr. "P." informed him that he was "a lucky man," because 
the spinal anesthetic needle was misapplied and the veteran 
could have become paralyzed as a result of the mishap.  The 
veteran added that he never had any difficulties with his 
back prior to the surgeries.  The veteran also stated that 
following his surgery, he lost sexual function.  

The veteran underwent a series of VA physical examinations in 
November 1996.  During the course of an examination of his 
reproductive organ, the veteran related the history of his 
1993 hernia repair, and stated that he was readmitted because 
he had developed paraplegia from the waist down.  The 
examiner commented that this resulted in a lumbar laminectomy 
to remove a compressed spinal canal of blood clots, which was 
the sequela of a spinal anesthesia lumbar puncture.  

As to the veteran's then current symptoms, the veteran 
related that he was ambulatory, and that he had a residual 
pain in a lumbar area described by the examiner as between 
the 4th and 5th lumbar vertebrae.  The veteran denied having 
sensory disturbances of either leg or the perineal area, but 
reported that he had lost sexual interest and was only able 
to have and maintain a partial erection.  He denied having 
urinary difficulties.  

Upon clinical examination, the veteran was noted to have a 
healed scar of the back and abdomen, resulting from the 
previous surgeries.  There were no palpable masses or areas 
of tenderness except in the mid-lumbar area at the level of 
L4 and L5.  A hernia was not noted.  The diagnostic 
assessment was that the veteran had partial erectile 
dysfunction causing an inability to copulate.    

An orthopedic examination was also conducted of the veteran's 
spine.  He was again noted to have an incision line of about 
five inches at the lower lumbar area, described by the 
examiner as the result of surgery.  His range of motion was 
noted to be flexion to 70 degrees; extension to 10 degrees; 
left and right lateral bending to 30 degrees, and left and 
right lateral rotation to 35 degrees.  Straight leg raising 
was positive on both sides.  

Radiographic examination revealed "marked severe chronic 
disc degenerative disease" at the L4-5-S1.  There was also 
noted disc degenerative disc disease between L2 and L3 with 
corresponding moderate narrowing of the discs.  Associated 
marked severe spurring was noted of the lumbar bodies 
throughout the entire lumbar axis, representing a marked 
associated degenerative spondylosis of the lumbar axis.  It 
was noted that a laminectomy had been performed at the L5 
level.  

The veteran was diagnosed to have multiple discogenic disease 
of the lumbar spine "with surgery of the laminectomy on the 
L5 lumbar vertebra."  The veteran was also diagnosed to have 
impotence, which the examiner opined may have been 
contributed to or aggravated by the spinal surgery.  The 
examiner further observed that at least one-half of the male 
population of the veteran's age was impotent.  

By rating decision dated in January 1997, compensation 
benefits under the provisions of 38 U.S.C.A § 1151 were 
granted for the residuals of a subdural hematoma and 
laminectomy at L3-L5, and a 10 percent disability evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Compensation benefits under the provisions of 38 U.S.C.A § 
1151 for impotence were denied. 

 By statement dated in February 1997, the veteran stated that 
he desired a reevaluation of his service-connected 
laminectomy and subdural hematoma.  He stated that his back 
condition had not improved.  The veteran also continued to 
assert that his VA-provided surgeries had caused his 
impotence.  

A VA medical record was subsequently obtained, dated in 
January 1997, reflecting that the veteran had chronic but 
"stable" low back pain.  

The veteran underwent a VA physical examination in March 
1998.  The veteran reported that he had experienced 
persistent, moderately severe lower back pain and impaired 
right and left leg strength since October 1993 that increased 
in severity if he engaged in any physical activity and with 
the onset of cold, damp weather.  He also reported that he 
had experienced no penile erections since the 1993 surgeries 
to repair a hernia and his laminectomy.  

Upon clinical examination, a healed longitudinal surgical 
scar of 9 centimeters in length was noted over the 
lumbosacral area.  The area was noted to be mildly tender and 
moderate lumbosacral muscle spasm was noted.  His range of 
motion was noted to be flexion of the lumbar spine to 10 
degrees; extension to 5 degrees; lateral flexion to the left 
and right to 5 degrees and rotation to the left and right to 
5 degrees.  The examiner commented that all these movement 
produced "severe pain."  

In relevant part, the veteran was diagnosed by the examiner 
to have status post lumbar laminectomy and subdural hematoma 
removal with subsequent nerve injury, (observed by the 
examiner to have occurred in 1993); degenerative disc disease 
at L2-S1, and "severe" degenerative disc disease at L4-S1 
causing lower back pain; degenerative arthritis of the lumbar 
spine causing lower back pain; and impotence since 1993 due 
to lower extremity arteriosclerotic disease and a hematoma of 
the lumbosacral region.  

Radiographic examination detected the post-laminectomy at L4 
and L5 with sacralization of L5 as a normal variation.  
Lumbar spondylosis was noted with moderate to severe disc 
degeneration at L4-L5 and L5-S1, exaggerated by sacralization 
of L5.  There was also noted first degree posterior 
spondylolisthesis of L2 over L3 and L3 over L4 and reversal 
of the lordosis indicative of muscular spasm.  The diagnostic 
impression included laminectomy status at L4-L5 with 
sacralization of L5; moderate to severe disc degeneration of 
L4-L5 and sacralized L5-S1; reversal of lordosis indicative 
of muscular spasm; first degree posterior spondylolisthesis 
of L2 over L3 and L3 over L4 and osteoporosis and diffuse 
atherosclerotic calcification of the abdominal aorta.  

In an October 1998 addendum to the report of March 1998, a VA 
examiner observed that the veteran's VA claims folder 
revealed the following:

1.  The veteran underwent a right 
inguinal hernia repair and excision of 
lipoma in October 1993 under spinal 
anesthesia;

2.  Following this surgery, the veteran 
complained of lower back pain and 
weakness of the lower extremities;

3.  Subsequent to the veteran's 
complaints, a VA radiographic study found 
that the veteran had degenerative disc 
disease of the L4-L5 and L5-S1 regions, 
osteophytic spurs of "most of the lumbar 
vertebral bodies," with no evidence of 
fracture or dislocation, and that (in the 
October 1998 VA examiner's view) the 
foregoing was a "chronic condition un-
related to [the] spinal anesthesia;"

4.  An October 14, 1993 magnetic 
resonance imaging test of the lumbar 
spine showed that the veteran had a 
subdural hematoma, that could be related 
to the spinal anesthesia;

5.  On October 15, 1993, the veteran 
underwent a laminectomy at L3 to L5 for 
removal of the subdural hematoma, after 
which he was noted to be ambulating with 
no neurological deficits of the lower 
extremities; 

6.  In March 1994, the veteran was noted 
to be walking two miles per day with no 
back complaints, and;

7.  During the March 1998 VA examination, 
the pathology of the lumbar spine as to 
the veteran's degenerative disc disease 
and degenerative joint disease was 
"clearly separated," and that it was a 
"chronic condition [and] mostly aging 
process unrelated to subacute subdural 
hematoma which was properly treated."  

The examiner opined that the available medical evidence 
showed that the veteran's degenerative disc disease and 
arthritis of the lumbar spine were preexisting disorders and 
were "not related or residual[s]" of the surgical 
procedures of October 1993.

At a March 1999 personal hearing, the veteran testified in 
substance that 
his subdural hematoma residuals had worsened.  He stated that 
a VA physician, Dr. "D.," had informed him that he had a 
"deteriorated spinal disc, etc., caused by the hematoma."  
He stated that he had pain "in spurts," and argued that his 
impotence began after he underwent surgery in 19993.  He 
stated that his medical treatment had only been at VA medical 
facilities.  





Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence

The veteran's claim for compensation for impotency is 
premised on 38 U.S.C.A. § 1151.  Because the claim was filed 
on December 29, 1995, the version of 38 U.S.C.A. § 1151 that 
is applicable to this case is the version that existed prior 
to its amendment in 1996, as those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (1995).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
38 U.S.C.A. § 1151, have the initial burden of showing that 
their claim is well grounded.  Jimison v. West, 13 Vet. App. 
75 (1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well-grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, the veteran must provide:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim. Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert, it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran has clearly been diagnosed to have impotency.  As 
to the cause of this disorder, a VA examiner in November 1996 
remarked that it may have been contributed to or aggravated 
by the VA spinal surgery of October 1993.  Similarly, a March 
1998 examiner opined that the veteran had impotence since 
1993, due both to lower extremity arteriosclerotic disease 
and a hematoma of the lumbosacral region.  

In these circumstances, the Board finds the veteran has 
presented a well-grounded claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, because he has 
clearly met the three prongs of the Jones test, above.  
Further, having weighed both the medical and lay evidence of 
record, the Board is of the opinion that further medical 
inquiry would not substantially aid this inquiry.  The March 
1998 examiner's opinion that impotency was caused at least in 
part by the hematoma, which was caused in turn by VA medical 
treatment in October 1993, is sufficient in the Board's view 
to place the state of evidence as to this issue in relative 
balance, thus entitling the veteran to the benefit of the 
doubt.

Compensation benefits under 38 U.S.C.A. § 1151 for impotence 
are granted.    


REMAND

The veteran argues that the severity of his post-operative 
residuals of the October 1993 laminectomy and subdural 
hematoma are more severe than is contemplated by the 
currently assigned disability rating.  

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). The veteran has stated that the symptoms of the 
disability in question have  increased. The Board thus 
concludes that the veteran has presented a well-grounded 
claim for an increased rating for his service-connected 
disorder.

In well-grounded claims, "the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination."  Hilkert v. West, 11 Vet. App. 284 (1998); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995).  

In this matter, the Board finds the medical evidence is 
insufficient to ascertain the current severity of the 
veteran's back disorder, and the claim must therefore be 
remanded for the conduct of a clarifying VA medical 
examination.   

The disability in question is presently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine.  The severity is 
currently assessed as "slight," and a 10 percent evaluation 
is assigned.  

As is noted above, the veteran has also been diagnosed to 
have degenerative disc disease and degenerative arthritis.  
Although the question of whether these diagnosed disorders 
were caused by the October 1993 VA surgeries has been 
referred to the RO, the present evidence of record does not 
reflect whether the source of the veteran's current back 
dysfunction is caused by the laminectomy/subdural residuals, 
or, the presently non-VA related degenerative disc disease 
and degenerative arthritis.  



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
his representative and ascertain if the 
veteran has received any VA, private, or 
other medical treatment that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the veteran a 
clarifying medical examination by a 
physician appropriately qualified to 
respond to the below-specified inquiries.  
Prior to the examination, the examining 
physician must review the veteran's 
claims folder, and a copy of the remand, 
and acknowledge their receipt and review 
in any report generated as a result of 
this remand. All clinical testing must be 
conducted to respond to the specified 
inquiries. The examiner must respond to 
the specified inquiries and state the 
medical basis for the opinion as it 
pertains to the veteran and the evidence 
of record:   

a.  May the veteran's current back 
symptoms, including pain and loss of 
function, be separately attributed 
to the post-operative residuals of a 
laminectomy/subdural hematoma and 
any other back disorder, including 
degenerative disc or degenerative 
joint disease?

b.  If the response to the foregoing 
is in the affirmative, the examiner 
should   specify the nature and 
severity of the symptoms attributed 
to the post-operative residuals of a 
laminectomy/subdural hematoma and 
limitation of forward being or 
lateral motion.  If the response to 
the foregoing is in the negative, 
the examiner should specify the 
nature and severity of the back 
symptoms in their whole.  In 
particular:  

The examiner should identify 
any objective evidence of pain 
or functional loss due to pain 
associated with the low back 
disability. The examiner should 
be requested to provide an 
opinion as to the extent that 
pain limits the functional 
ability of the veteran's low 
back. The examiner should also 
be requested to determine 
whether, and to what extent, 
the low back exhibits weakened 
movement, excess fatigability, 
or incoordination. A complete 
rationale for any opinion 
expressed must be provided.

3.  The RO should take such development 
or review action as it deems proper with 
respect to the claim.  If any such action 
does not resolve the claim, or if the RO 
chooses to take no additional development 
action, the RO shall issue the veteran a 
(Supplemental) Statement of the Case 
pertaining to that issue. The veteran 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights. 

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Vito A. Clementi 
	Acting Member, Board of Veterans' Appeals

 


